505 So.2d 281 (1987)
Andrew Lee HILL
v.
STATE of Mississippi.
No. 57018.
Supreme Court of Mississippi.
April 8, 1987.
Roy Noble Lee, Jr., Lee & Lee, Evan L. Thompson, Thompson & Thompson, Forest, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Billy L. Gore, Asst. Atty. Gen., Jackson, for appellee.
Before HAWKINS, P.J., and PRATHER and SULLIVAN, JJ.
PRATHER, Justice, for the Court:
Andrew Lee Hill was convicted of manslaughter, following an indictment for murder, after Hill allegedly shot and killed Jimmy Ray White, the paramour of Hill's longtime girlfriend, Lillie Mae Patrick. Hill was sentenced to a term of twenty (20) years in the Mississippi State Penitentiary.
Under the authority of Morea v. State, 329 So.2d 527 (Miss. 1976), this Court holds that the assignments of error are without merit and that the appeal raises no issue requiring discussion. Holliday v. State, (No. 56,415, decided March 11, 1987, not yet reported); Rodriguez v. State, 498 So.2d 1230 (Miss. 1986); Landingham v. State, 498 So.2d 382 (Miss. 1986); Ragland v. State, 498 So.2d 373 (Miss. 1986); Brewer v. State, 497 So.2d 821 (Miss. 1986); Hawkins v. State, 488 So.2d 800 (Miss. 1986); Burkett v. State, 484 So.2d 1046 (Miss. 1986); Smith v. State, 484 So.2d 364 (Miss. 1986).
The conviction and sentence are affirmed.
AFFIRMED.
WALKER, C.J., HAWKINS, P.J., and DAN M. LEE, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.
ROY NOBLE LEE, P.J., not participating.